           Case 6:21-cv-00155-ADA Document 11-1 Filed 03/23/21 Page 1 of 1

                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


WSOU INVESTMENTS, LLC, ET AL.

vs.                                                      Case No.: 6:21-cv-00155
NETGEAR, INC.



                                                       ORDER

       BE IT REMEMBERED on this day, there was presented to the Court the Motion for

Admission Pro Hac Vice filed by Alexander J. Hadjis                                         , counsel for

Defendant NETGEAR, Inc.                                  , and the Court, having reviewed the motion, enters

the following order:

       IT IS ORDERED that the Motion for Admission Pro Hac Vice is GRANTED, and

Alexander J. Hadjis                       may appear on behalf of Defendant NETGEAR, Inc.

in the above case.

       IT IS FURTHER ORDERED that Alexander J. Hadjis                                             , if he/she

has not already done so, shall immediately tender the amount of $100.00, made payable to: Clerk, U.S.

District Court, in compliance with Local Court Rule AT-l(f)(2).

       SIGNED this the                day of                                         , 20          .




                                                          UNITED STATES DISTRICT JUDGE




                                    Reset all fields         Print Form
